Citation Nr: 1626649	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory and/or throat disability, to include as due to exposure to asbestos and/or an herbicidal agent.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to an herbicidal agent.

3.  Entitlement to an effective date prior to April 27, 2010, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to April 27, 2010, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date prior to April 27, 2010, for the grant of service connection for residuals of a right 5th metacarpal fracture, to include a dupuytren's contracture.

6.  Entitlement to a compensable initial rating for bilateral hearing loss.

7.  Entitlement to a compensable initial rating for residuals of a right 5th metacarpal fracture, to include a dupuytren's contracture.

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that his bilateral hearing loss, tinnitus, and/or residuals of right 5th metacarpal fracture, including a dupuytren's contracture, prevent him from obtaining or retaining substantially gainful employment.  As such, the issue of entitlement to TDIU has not been raised.

The issues of entitlement to service connection for a skin disability, a respiratory and/or throat disability, as well as entitlement to compensable initial ratings for bilateral hearing loss and residuals of right 5th metacarpal fracture, including a dupuytren's contracture, will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted in a September 2011 rating decision.  The effective date for the assigned disability rating was April 27, 2010.

2.  Service connection for tinnitus was granted in a September 2011 rating decision.  The effective date for the assigned disability rating was April 27, 2010.

3.  Service connection for residuals of right 5th metacarpal fracture, include a dupuytren's contracture, was granted in a January 2012 rating decision.  The effective date for the assigned disability rating was April 27, 2010.

4.   The Veteran is in receipt of the maximum schedular rating assignable for tinnitus.

5.  The Veteran's tinnitus is manifested by a constant "ringing."


CONCLUSIONS OF LAW

1.  An effective date prior to April 27, 2010, for the grant of service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  An effective date prior to April 27, 2010, for the grant of service connection for tinnitus is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  An effective date prior to April 27, 2010, for the grant of service connection for residuals of right 5th metacarpal fracture, including a dupuytren's contracture, is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  An initial evaluation in excess of 10 percent for tinnitus is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claims at issue herein arise from his disagreement with the initial rating and effective dates assigned following the grant of service connection for bilateral hearing loss, tinnitus, and residuals of a right 5th metacarpal fracture, including a dupuytren's contracture.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained all of the private treatment records submitted or identified by the Veteran, including those from the Federal Bureau of Prisons dated during the Veteran's period of incarceration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's effective date claims, a VA examination would not provide relevant evidence regarding when VA received his claim or whether there was a formal or informal claim prior to April 27, 2010.  As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist regarding his effective date claims.  

With respect to his claim of entitlement to a rating in excess of 10 percent for tinnitus, the Veteran was provided an adequate VA examination in April 2011.  The examiner reviewed the evidence, took the Veteran's history, administered audiological testing, and discussed the functional impairment resulting from the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Based on the above, with respect to all of the claims at issue herein, the Board finds that VA's duty to assist has been satisfied.

Earlier Effective Dates for the Grant of Service Connection for Bilateral Hearing Loss, Tinnitus, and Residuals of Right 5th Metacarpal Fracture, Including a Dupuytren's Contracture

The Veteran's claim of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a right hand fracture was date-stamped as received by VA on April 27, 2010.

In a September 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The RO assigned a noncompensable initial rating for the Veteran's bilateral hearing loss and an initial 10 percent rating for his tinnitus, both effective April 27, 2010.  Likewise, in a January 2012 rating decision, the RO granted service connection for residuals of a right 5th metacarpal fracture, including a dupuytren's contracture.  The RO assigned a noncompensable initial rating thereto, effective April 27, 2010.  The Veteran perfected an appeal, asserting entitlement to an effective date prior to April 27, 2010.

In his January and February 2012 notices of disagreement, the Veteran generically claimed that, "[i]f any claim was granted an initial...rating, I also wish to appeal a[n]...earlier effective date." (emphasis omitted)  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when/if a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran has not provided any specific evidence or argument in support of his claims of entitlement to effective dates prior to April 27, 2010.  Prior to the submission of his April 27, 2010 claims, the evidence of record did not otherwise include documentation, communication, or action indicating that the Veteran intended to apply for service connection for bilateral hearing loss, tinnitus, and/or residuals of a right hand fracture.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  As such, the Board finds that effective dates prior to April 27, 2010, for the award of service connection for bilateral hearing loss, tinnitus, and residuals of right 5th metacarpal fracture, including a dupuytren's contracture, is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for earlier effective dates, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Tinnitus

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected tinnitus.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A VA audiological examination was conducted in April 2011.  The Veteran reported constant bilateral tinnitus that he described as a "ringing."  Regarding the functional effects, the examiner indicated that the Veteran experiences difficulty hearing in the presence of background noise, both in regards to occupational activities and activities of daily living.

The Veteran is currently assigned a 10 percent rating for tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent rating is the maximum schedular rating for tinnitus.  A single rating is warranted for tinnitus regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  Because the Veteran is already receiving the maximum schedular rating for tinnitus, it is not possible to increase his rating on a schedular basis.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd, 572 F.3d 1366 (2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

In this case, the schedular rating is adequate.  The evidence does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  A ringing sound and the distraction and discomfort caused by such ringing are contemplated by the rating schedule.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the diagnostic criteria adequately describe the severity and symptomatology competently related to the Veteran's tinnitus, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which are not present regardless.  Therefore, no extraschedular referral is required. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the Veteran is already receiving the maximum scheduler rating for tinnitus and the preponderance of the evidence is against referring the claim for extraschedular consideration, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

An effective date prior to April 27, 2010, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to April 27, 2010, for the grant of service connection for tinnitus is denied.

An effective date prior to April 27, 2010, for the grant of service connection for residuals of right 5th metacarpal fracture, including dupuytren's contractures, is denied.

An initial rating in excess of 10 percent for tinnitus is denied.



REMAND

Respiratory/Throat and Skin

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a skin disability or his claim of entitlement to service connection for a respiratory and/or throat disability.  However, the evidence of record includes lay reports of persistent and recurrent symptoms of a throat and/or respiratory disability.  Moreover, the evidence of record demonstrates a current diagnosis of skin cancer.  Further, the Veteran asserted that he experienced in-service throat/respiratory symptoms.  Indeed, in December 1963 and May 1964, the Veteran complained of and was treated for a sore throat; the diagnosis was upper respiratory infection.  The Veteran also asserted that he was regularly exposed to the sun for prolonged periods during his active duty, and was exposed to asbestos consequent to his military occupational specialty.  Additionally, post-service evidence of record, including the Veteran's statements, indicates an association between the active duty and his current symptoms or disability.  As such, in order for VA to satisfy its duty to assist, a remand is required to provide the Veteran with VA examinations.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss and Residuals of Right 5th Metacarpal Fracture, 
Including a Dupuytren's Contracture

The Veteran was provided a VA examination in April 2011 regarding his bilateral hearing loss, and in October 2011 regarding is residuals of right 5th metacarpal fracture, including a dupuytren's contracture.  These represent the most recent VA examinations of record.

The most recent evidence of record beyond the VA examinations is dated in 2011.  

Given the duration of time since the most recent VA examinations, the lack of current evidence demonstrating the current severity of the Veteran's disabilities, and that the Veteran is unrepresented, the Board finds that remanding these claims is warranted in order to provide the Veteran contemporaneous VA examinations to ascertain the severity of these disabilities.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AOJ must provide the Veteran VA examinations with respect to his skin, throat, and respiratory system.  The electronic claims file must be made available to and reviewed by the examiner(s).  All necessary and appropriate tests must be performed and their results documented.  The examiner(s) must fully describe all manifestations of any current (a) skin disability and (b) throat or respiratory disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner(s) must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any found skin, throat, and/or respiratory disability is/are etiologically related to his active duty.  In so doing, the examiner(s) must consider and discuss the Veteran's assertion that he was exposed to asbestos during his active duty; that he was regularly exposed to the sun during his active duty; and the Veteran's in-service treatment.  The examiner must also consider and discuss the Veteran's lay assertions.

A complete rationale for all opinions expressed must be provided.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner(s) must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ should provide the Veteran with an appropriate VA examination to determine the severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also fully describe the functional effects of the Veteran's hearing loss disability on his occupational and daily activities.  This description must include consideration of the Veteran's lay assertions.

4.  The AOJ should provide the Veteran with an appropriate VA examination to determine the severity of his service-connected residuals of a right 5th metacarpal fracture, including, but not limited to, a dupuytren's contracture.  The electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should ascertain the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described in terms of additional loss in range of motion.  This assessment must include consideration of the Veteran's lay assertions.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


